UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03954 Dreyfus Tax Exempt Cash Management Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Cash Management October 31, 2015 (Unaudited) Coupon Maturity Principal Short-Term Investments99.9% Rate (%) Date Amount ($) Value ($) ABAG Finance Authority for Nonprofit Corporations, Revenue (California Alumni Association Project) (LOC; Bank of America) 0.04 11/7/15 3,890,000 a 3,890,000 Alameda County Industrial Development Authority, Recovery Zone Facility Revenue (Dale Hardware, Inc. Project) (LOC; Comerica Bank) 0.04 11/7/15 2,095,000 a 2,095,000 Alameda County Industrial Development Authority, Revenue (Santini Foods, Inc. Project) (LOC; Comerica Bank) 0.04 11/7/15 2,900,000 a 2,900,000 Branch Banking and Trust Co. Municipal Trust (Series 2000) (California, GO Notes, Refunding) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.05 11/7/15 10,960,000 a,b,c 10,960,000 California, CP (LOC; Royal Bank of Canada) 0.04 12/1/15 4,700,000 4,700,000 California, CP (LOC; Wells Fargo Bank) 0.06 11/30/15 3,100,000 3,100,000 California, CP (LOC; Wells Fargo Bank) 0.06 12/1/15 8,000,000 8,000,000 California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.01 11/2/15 2,950,000 a 2,950,000 California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.01 11/2/15 3,900,000 a 3,900,000 California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.01 11/2/15 1,000,000 a 1,000,000 California, GO Notes (Kindergarten-University) (LOC; State Street Bank and Trust Co.) 0.01 11/2/15 2,195,000 a 2,195,000 California, GO Notes (LOC; JPMorgan Chase Bank) 0.01 11/2/15 5,550,000 a 5,550,000 California Department of Water Resources Revenue, CP (Liquidity Facility; Bank of Montreal) 0.05 12/3/15 9,959,000 9,959,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.04 11/7/15 7,830,000 a 7,830,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.01 11/7/15 15,000,000 a 15,000,000 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) (LOC; U.S. Bank NA) 0.01 11/2/15 5,275,000 a 5,275,000 California Health Facilities Financing Authority, Revenue, CP (Kaiser Permanente) 0.13 11/4/15 28,200,000 28,200,000 California Infrastructure and Economic Development Bank, IDR (Alegacy Foodservice Products Group, Inc. and Eagleware Manufacturing Company, Inc. Project) (LOC; Wells Fargo Bank) 0.01 11/7/15 4,210,000 a 4,210,000 California Infrastructure and Economic Development Bank, Revenue (Goodwill Industries of Orange County, California) (LOC; Wells Fargo Bank) 0.07 11/7/15 1,280,000 a 1,280,000 California Infrastructure and Economic Development Bank, Revenue (SRI International) (LOC; Wells Fargo Bank) 0.02 11/7/15 2,310,000 a 2,310,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.01 11/2/15 3,245,000 a 3,245,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Pacific Gas and Electric Company) (LOC; Sumitomo Mitsui Bank Corp.) 0.01 11/2/15 14,400,000 a 14,400,000 California Municipal Finance Authority, Recovery Zone Facility Revenue (Chevron U.S.A. Inc. Project) 0.01 11/2/15 1,600,000 a 1,600,000 California Municipal Finance Authority, Recovery Zone Facility Revenue (Chevron U.S.A. Inc. Project) 0.01 11/2/15 750,000 a 750,000 California Municipal Finance Authority, Revenue (Notre Dame High School, San Jose) (LOC; Comerica Bank) 0.05 11/7/15 960,000 a 960,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; JPMorgan Chase Bank) 0.01 11/2/15 4,700,000 a 4,700,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; JPMorgan Chase Bank) 0.01 11/2/15 3,900,000 a 3,900,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; JPMorgan Chase Bank) 0.01 11/2/15 5,500,000 a 5,500,000 California Pollution Control Financing Authority, SWDR (Big Bear Disposal, Inc. Project) (LOC; Union Bank NA) 0.01 11/7/15 4,175,000 a 4,175,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Union Bank NA) 0.01 11/7/15 7,150,000 a 7,150,000 California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.04 11/7/15 2,345,000 a 2,345,000 California Pollution Control Financing Authority, SWDR (South Bay Recycling Project) (LOC; Union Bank NA) 0.01 11/7/15 1,750,000 a 1,750,000 California Pollution Control Financing Authority, SWDR, Refunding (BLT Enterprises of Fremont LLC Project) (LOC; Union Bank NA) 0.01 11/7/15 8,165,000 a 8,165,000 California Pollution Control Financing Authority, SWDR, Refunding (MarBorg Industries Project) (LOC; Union Bank NA) 0.01 11/7/15 2,055,000 a 2,055,000 California Statewide Communities Development Authority, MFHR (Foxwood Apartments Project) (LOC; Wells Fargo Bank) 0.02 11/7/15 4,150,000 a 4,150,000 California Statewide Communities Development Authority, Revenue (Goodwill of Santa Cruz) (LOC; Wells Fargo Bank) 0.11 11/7/15 1,555,000 a 1,555,000 California Statewide Communities Development Authority, Revenue (John Muir Health) (LOC; Wells Fargo Bank) 0.01 11/2/15 7,000,000 a 7,000,000 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 0.01 11/7/15 9,700,000 a 9,700,000 California Statewide Communities Development Authority, Revenue (Metropolitan Area Advisory Committee Project) (LOC; Bank of America) 0.09 11/7/15 3,090,000 a 3,090,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.22 1/7/16 15,000,000 15,000,000 Hillsborough, COP (Water and Sewer Systems Projects) (Liquidity Facility; JPMorgan Chase Bank) 0.01 11/7/15 8,020,000 a 8,020,000 Imperial Community College District, GO Notes, TRAN 2.00 2/26/16 2,500,000 2,514,133 Irvine Ranch Water District, GO Notes (Improvement District Numbers 105, 112, 113, 121, 130, 140, 161, 182, 184, 186, 188, 212, 213, 221, 230, 240, 250, 261, 282, 284, 286 and 288) (LOC; U.S. Bank NA) 0.01 11/2/15 16,595,000 a 16,595,000 Kern County, GO Notes, TRAN 7.00 6/30/16 1,000,000 1,044,090 Lancaster School District, GO Notes, TRAN 2.00 6/30/16 3,680,000 3,722,537 Los Angeles County, GO Notes, TRAN 5.00 6/30/16 4,000,000 4,124,196 Los Angeles Department of Water and Power, Power System Revenue (Liquidity Facility; Bank of Montreal) 0.01 11/2/15 5,100,000 a 5,100,000 Los Angeles Department of Water and Power, Power System Revenue (Liquidity Facility; Royal Bank of Canada) 0.01 11/2/15 9,380,000 a 9,380,000 Los Angeles Department of Water and Power, Water System Revenue (Liquidity Facility; Royal Bank of Canada) 0.01 11/2/15 10,000,000 a 10,000,000 Los Angeles Department of Water and Power, Water System Revenue (Liquidity Facility; Royal Bank of Canada) 0.01 11/7/15 4,100,000 a 4,100,000 Los Angeles Municipal Improvement Corporation, LR, CP (LOC; Wells Fargo Bank) 0.04 1/11/16 3,000,000 3,000,000 Los Angeles Municipal Improvement Corporation, LR, CP (LOC; Wells Fargo Bank) 0.05 12/8/15 3,000,000 3,000,000 Manteca Redevelopment Agency, Subordinate Tax Allocation Revenue, Refunding (Amended Merged Project Area) (LOC; State Street Bank and Trust Co.) 0.01 11/2/15 9,035,000 a 9,035,000 Metropolitan Water District of Southern California, Water Revenue (Liquidity Facility; Wells Fargo Bank) 0.01 11/2/15 1,870,000 a 1,870,000 Monterey Peninsula Water Management District, COP (Wastewater Reclamation Project) (LOC; Wells Fargo Bank) 0.03 11/7/15 4,176,000 a 4,176,000 Oakland, GO Notes, TRAN 2.00 6/30/16 2,000,000 2,022,543 Orange County, Apartment Development Revenue, Refunding (Villa Aliento Issue) (LOC; FNMA) 0.01 11/7/15 240,000 a 240,000 Orange County, Apartment Development Revenue, Refunding (Villa La Paz Issue) (LOC; FNMA) 0.01 11/7/15 3,550,000 a 3,550,000 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.01 11/2/15 43,295,000 a 43,295,000 Riverside County, GO Notes, TRAN 2.00 6/30/16 4,000,000 4,045,085 Sacramento County Housing Authority, MFHR (Ashford Park Apartments) (LOC; FNMA) 0.02 11/7/15 3,600,000 a 3,600,000 Sacramento County Housing Authority, MFHR, Refunding (Stonebridge Apartments) (LOC; FNMA) 0.03 11/7/15 8,000,000 a 8,000,000 Sacramento Municipal Utility District, Subordinated Electric Revenue, Refunding (LOC; Bank of America) 0.01 11/7/15 20,000,000 a 20,000,000 San Bernardino County, MFHR, Refunding (Rosewood Apartments) (LOC; FNMA) 0.03 11/7/15 2,725,000 a 2,725,000 San Bernardino County, MFHR, Refunding (Somerset Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.03 11/7/15 2,995,000 a 2,995,000 San Diego County, COP (Friends of Chabad Lubavitch) (LOC; Comerica Bank) 0.04 11/7/15 400,000 a 400,000 San Diego County, COP (Museum of Contemporary Art San Diego) (LOC; Northern Trust Company) 0.01 11/7/15 950,000 a 950,000 San Diego County, COP (San Diego Museum of Art) (LOC; Wells Fargo Bank) 0.06 11/7/15 300,000 a 300,000 San Francisco City and County Redevelopment Agency, MFHR (Mercy Terrace Project) (LOC; FNMA) 0.02 11/7/15 9,100,000 a 9,100,000 San Francisco Public Utilities Commission, Wastewater Revenue CP (LOC; Bank of America) 0.04 12/9/15 6,400,000 6,400,000 San Jose Redevelopment Agency, CP (Merged Area Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.12 2/16/16 12,400,000 12,400,000 Santa Clara Valley Transportation Authority, Measure A Sales Tax Revenue (Liquidity Facility; Sumitomo Mitsui Banking Corp.) 0.01 11/7/15 11,000,000 a 11,000,000 Tahoe Forest Hospital District, Revenue (LOC; U.S. Bank NA) 0.01 11/2/15 4,445,000 a 4,445,000 University of California Regents, General Revenue 0.01 11/7/15 15,800,000 a 15,800,000 Yolo County, MFHR (Primero Grove Student Apartments Project) (LOC; California State Teachers Retirement System) 0.08 11/7/15 780,000 a 780,000 Yosemite Unified School District GO Notes, TRAN 2.00 6/30/16 975,000 986,270 Total Investments (cost $465,208,854) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2015, this security amounted to $10,960,000 or 2.4% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At October 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of October 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 465,208,854 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Exempt Cash Management October 31, 2015 (Unaudited) Coupon Maturity Principal Short-Term Investments100.2% Rate (%) Date Amount ($) Value ($) Alabama4.6% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.17 11/7/15 15,000,000 a 15,000,000 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.03 11/7/15 14,000,000 a 14,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; Bank of Nova Scotia) 0.01 11/7/15 20,000,000 a 20,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; Bank of Nova Scotia) 0.02 11/7/15 15,000,000 a 15,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; Sumitomo Mitsui Banking Corporation) 0.01 11/7/15 25,000,000 a 25,000,000 Arizona.8% Arizona Health Facilities Authority, Revenue, Refunding (Phoenix Children's Hospital) (P-FLOATS Series MT-836) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.21 11/7/15 10,495,000 a,b,c 10,495,000 Yavapai County Industrial Development Authority, Revenue (Skanon Investments, Inc. - Drake Cement Project) (LOC; Citibank NA) 0.04 11/7/15 4,500,000 a 4,500,000 California.9% California, CP (LOC; Royal Bank of Canada) 0.04 12/1/15 6,750,000 6,750,000 Los Angeles County, GO Notes, TRAN 5.00 6/30/16 10,000,000 10,310,489 Colorado7.0% Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (The Nature Conservancy Project) 0.01 11/7/15 48,730,000 a 48,730,000 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.04 11/7/15 9,600,000 a 9,600,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.02 11/7/15 45,000,000 a 45,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.03 11/7/15 33,300,000 a 33,300,000 Connecticut.2% Connecticut, GO Notes, Refunding 5.00 12/15/15 1,500,000 1,508,659 Derby, GO Notes, BAN 1.00 3/15/16 2,675,000 2,682,427 Delaware2.9% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.01 11/7/15 56,000,000 a 56,000,000 District of Columbia1.6% District of Columbia Housing Finance Agency, MFHR (Edgewood Terrace I Project) 0.28 12/1/15 7,190,000 7,190,000 District of Columbia Water and Sewer Authority, Public Utility Subordinated Lien Revenue (Eagle Series 2013-0012) (Liquidity Facility; Citibank NA) 0.02 11/7/15 9,500,000 a,b,c 9,500,000 Metropolitan Washington Airports Authority, Dulles Toll Road Revenue CP (LOC; JPMorgan Chase Bank) 0.09 12/3/15 15,000,000 15,000,000 Florida4.0% Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.18 12/10/15 30,000,000 30,000,000 Gainesville, Utility System Revenue, CP (Liquidity Facility; Bayerische Landesbank) 0.07 11/10/15 10,000,000 10,000,000 Jacksonville Electric Authority, Electric System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.03 11/24/15 10,000,000 10,000,000 Orlando Utilities Commission, Utility System Revenue, Refunding (Liquidity Facility; TD Bank) 0.01 11/7/15 12,755,000 a 12,755,000 Sunshine State Government Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.08 12/11/15 14,000,000 14,000,000 Georgia1.8% Cobb County Hospital Authority, RAC (Equipment Pool Project) (LOC; Wells Fargo Bank) 0.01 11/7/15 11,300,000 a 11,300,000 Fulton County Development Authority, Revenue (Children's Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.02 11/7/15 4,880,000 a 4,880,000 Private Colleges and Universities Authority, Revenue (Emory University) 0.01 11/7/15 19,550,000 a 19,550,000 Illinois3.0% Brookfield, Revenue (Brookfield Zoo Project) (LOC; Northern Trust Company) 0.05 11/7/15 30,720,000 a 30,720,000 Greater Chicago Metropolitan Water Reclamation District, Capital Improvement GO Notes 5.00 12/1/15 3,650,000 3,664,388 Illinois Development Finance Authority, Revenue (Evanston Northwestern Healthcare Corporation) (Liquidity Facility; Wells Fargo Bank) 0.01 11/2/15 3,675,000 a 3,675,000 Illinois Development Finance Authority, Revenue (Sinai Communitiy Institute Project) (LOC; JPMorgan Chase Bank) 0.01 11/7/15 5,000,000 a 5,000,000 Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.05 11/7/15 3,715,000 a 3,715,000 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) (Liquidity Facility; Northern Trust Company) 0.01 11/2/15 1,400,000 a 1,400,000 Tender Option Bond Trust Receipts (Series 2015-XM0078) (Illinois Toll Highway Authority, Toll Highway Senior Revenue) (Liquidity Facility; Royal Bank of Canada) 0.04 11/7/15 10,365,000 a,b,c 10,365,000 Indiana.4% Indianapolis Public Schools Multi-School Building Corporation, Unlimited Ad Valorem Property Tax First Mortgage Bonds, Refunding 5.00 1/15/16 5,495,000 5,549,369 The Trustees of Purdue University, Student Facilities System Revenue (Purdue University) 0.01 11/7/15 1,500,000 a 1,500,000 Louisiana3.8% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Kenner Theatres, L.L.C. Project) (LOC; FHLB) 0.01 11/7/15 3,650,000 a 3,650,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.01 11/2/15 10,000,000 a 10,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.01 11/2/15 10,000,000 a 10,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.01 11/7/15 15,215,000 a 15,215,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.01 11/7/15 16,900,000 a 16,900,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.01 11/7/15 9,645,000 a 9,645,000 Port of New Orleans Board of Commissioners, Subordinate Lien Revenue, Refunding (LOC; FHLB) 0.01 11/7/15 8,360,000 a 8,360,000 Maryland2.7% Maryland Community Development Administration, Department of Housing and Community Development, Multifamily Development Revenue, (Crusaders Arms Apartments) (LOC; FHLMC) 0.01 11/7/15 1,800,000 a 1,800,000 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Trust) 0.06 11/7/15 6,095,000 a 6,095,000 Maryland Stadium Authority, Sports Facilities LR, Refunding (Football Stadium Issue) (Liquidity Facility; Sumitomo Mitsui Banking Corporation) 0.01 11/7/15 14,900,000 a 14,900,000 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.02 11/9/15 14,000,000 14,000,000 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.04 11/10/15 15,000,000 15,000,000 Massachusetts5.9% Everett, GO Notes, Refunding 1.00 12/15/15 2,690,000 2,692,772 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; Wells Fargo Bank) 0.01 11/2/15 6,800,000 a 6,800,000 Massachusetts Housing Finance Agency, Housing Revenue (Princeton Westford Project) (LOC; Bank of America) 0.01 11/7/15 4,800,000 a 4,800,000 Massachusetts Housing Finance Agency, Multifamily Conduit Revenue (Quincy Point Project) 0.32 1/15/16 24,750,000 24,750,000 Massachusetts School Building Authority, CP (LOC; Citibank NA) 0.05 1/14/16 16,000,000 16,000,000 New Bedford, GO Notes, BAN 1.50 5/3/16 11,220,000 11,285,858 University of Massachusetts Building Authority, Project Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.01 11/7/15 48,275,000 a 48,275,000 Michigan2.6% Board of Trustees of the Michigan State University, CP 0.05 1/11/16 7,655,000 7,655,000 Board of Trustees of the Michigan State University, CP 0.05 1/12/16 23,220,000 23,220,000 Michigan Housing Development Authority, SFMR (Liquidity Facility; FHLB) 0.01 11/7/15 20,000,000 a 20,000,000 Minnesota3.6% Cohasset, Revenue, Refunding (Minnesota Power and Light Company Project) (LOC; JPMorgan Chase Bank) 0.06 11/7/15 10,000,000 a 10,000,000 Hennepin County, GO Notes (Liquidity Facility; U. S. Bank NA) 0.01 11/7/15 25,000,000 a 25,000,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; U. S. Bank NA) 0.04 12/9/15 7,000,000 7,000,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.05 12/9/15 28,000,000 28,000,000 Mississippi1.8% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.01 11/2/15 4,600,000 a 4,600,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.01 11/7/15 10,000,000 a 10,000,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone Industrial Development Revenue (Chevron U.S.A. Inc. Project) 0.01 11/7/15 19,800,000 a 19,800,000 Missouri2.1% Missouri Board of Public Buildings, Special Obligation Revenue 3.00 4/1/16 4,130,000 4,177,365 Missouri Development Finance Board, Cultural Facilities Revenue (The Nelson Gallery Foundation) (Liquidity Facility; Northern Trust Company) 0.01 11/2/15 7,500,000 a 7,500,000 Missouri Health and Educational Facilities Authority, Revenue (Ascension Health Senior Health Group) 0.01 11/7/15 5,000,000 a 5,000,000 Saint Louis County Industrial Development Authority IDR (Schuck Markets, Inc. Project) (LOC; U.S. Bank NA) 0.02 11/7/15 3,950,000 a 3,950,000 Saint Louis, General Fund Revenue, TRAN 2.00 6/1/16 20,000,000 20,191,055 Nebraska.7% Nebraska Investment Finance Authority, SFHR (Liquidity Facility; FHLB) 0.01 11/7/15 13,400,000 a 13,400,000 Nevada.1% Nevada, Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.00 12/1/15 2,500,000 2,509,694 New Hampshire4.1% Merrimack County, GO Notes, TAN 0.50 12/30/15 18,500,000 18,511,025 New Hampshire, GO Notes (Capital Improvement Bonds) 5.00 2/1/16 6,000,000 6,072,585 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.01 11/2/15 21,165,000 a 21,165,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.02 11/2/15 10,900,000 a 10,900,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; Wells Fargo Bank) 0.02 11/2/15 23,300,000 a 23,300,000 New Jersey1.6% Guttenberg, GO Notes, BAN 1.00 3/18/16 6,000,000 6,009,008 Seaside Heights Borough, GO Notes, BAN (Electric Utility, General Improvement and Water/Sewer Utility) 1.25 1/28/16 12,000,000 12,025,709 Toms River, GO Notes, BAN 1.00 6/22/16 13,909,200 13,940,053 New York8.5% Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.06 11/7/15 7,165,000 a 7,165,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge at Brookmeade Project) (LOC; M&T Trust) 0.06 11/7/15 8,635,000 a 8,635,000 Lancaster Industrial Development Agency, Civic Facility Revenue (GreenField Manor, Inc. Project) (LOC; M&T Trust) 0.06 11/7/15 5,565,000 a 5,565,000 Metropolitan Transportation Authority, Dedicated Tax Fund, BAN 0.75 6/1/16 10,000,000 10,030,168 Metropolitan Transportation Authority, Transportation Revenue (LOC; Bank of Montreal) 0.01 11/2/15 5,500,000 a 5,500,000 Metropolitan Transportation Authority, Transportation Revenue (LOC; TD Bank) 0.01 11/7/15 3,275,000 a 3,275,000 Metropolitan Transportation Authority, Transportation Revenue (LOC; TD Bank) 0.01 11/7/15 9,000,000 a 9,000,000 Metropolitan Transportation Authority, Transportation Revenue (LOC; U.S. Bank NA) 0.01 11/2/15 4,000,000 a 4,000,000 Metropolitan Transportation Authority, Transportation Revenue, BAN 0.50 3/1/16 30,000,000 30,022,173 Metropolitan Transportation Authority, Transportation Revenue, BAN 1.00 3/1/16 10,000,000 10,021,732 New York City, GO Notes (LOC; Mizuho Bank, Ltd.) 0.01 11/2/15 12,680,000 a 12,680,000 New York City Municipal Water Finance Authority, Water and Sewer System General Resolution Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.01 11/2/15 2,700,000 a 2,700,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Northern Trust Company) 0.01 11/2/15 3,000,000 a 3,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; California State Teachers Retirement System) 0.01 11/2/15 6,000,000 a 6,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.02 11/2/15 14,200,000 a 14,200,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue, Refunding (Liquidity Facility; PNC Bank NA) 0.01 11/2/15 14,300,000 a 14,300,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Liquidity Facility; Bank of America) 0.01 11/7/15 6,000,000 a 6,000,000 New York State Dormitory Authority, Revenue, CP (Columbia University) 0.05 11/4/15 3,400,000 3,400,000 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca, Inc. Project) (LOC; M&T Trust) 0.11 11/7/15 8,240,000 a 8,240,000 North Carolina4.9% Board of Governors of the University of North Carolina, CP 0.04 12/9/15 33,500,000 33,500,000 Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) (LOC; Wells Fargo Bank) 0.01 11/2/15 1,000,000 a 1,000,000 Guilford County, GO Notes (Liquidity Facility; Branch Banking and Trust Co.) 0.03 11/7/15 11,600,000 a 11,600,000 North Carolina, GO Notes, Refunding 5.00 6/1/16 4,070,000 4,183,489 North Carolina, LOR, Refunding (Citigroup ROCS, Series 2015-XF2113) (Liquidity Facility; Citibank NA) 0.02 11/7/15 2,800,000 a,b,c 2,800,000 North Carolina Capital Facilities Finance Agency, CP (Duke University) 0.06 12/3/15 16,000,000 16,000,000 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) (Eagle Series 2014-0051) (Liquidity Facility; Citibank NA) 0.02 11/7/15 12,000,000 a,b,c 12,000,000 Raleigh, Combined Enterprise System Revenue (Liquidity Facility; Bank of America) 0.01 11/7/15 8,610,000 a 8,610,000 Raleigh, Combined Enterprise System Revenue (Liquidity Facility; Bank of America) 0.01 11/7/15 5,570,000 a 5,570,000 Ohio.1% Richland County, GO Notes, BAN (Various Purpose) 1.25 1/6/16 2,377,000 2,380,421 Oklahoma.3% Oklahoma Housing Finance Agency, Revenue (Wesley Village Retirement Community) 0.25 2/1/16 5,000,000 5,000,000 Oklahoma Water Resource Board, Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.25 3/1/16 1,050,000 1,050,000 Pennsylvania3.3% Adams County Industrial Development Authority, Revenue (The Brethren Home Community Project) (LOC; PNC Bank NA) 0.02 11/7/15 2,400,000 a 2,400,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.06 11/7/15 9,055,000 a 9,055,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.06 11/7/15 2,015,000 a 2,015,000 Geisinger Authority, Health System Revenue (Geisinger Health System) (Liquidity Facility; Wells Fargo Bank) 0.01 11/2/15 2,500,000 a 2,500,000 General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Trust) 0.06 11/7/15 14,535,000 a 14,535,000 Philadelphia, GO Notes, TRAN 2.00 6/30/16 15,000,000 15,170,060 Ridley School District, GO Notes (LOC; TD Bank) 0.02 11/7/15 2,300,000 a 2,300,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children's Hospital of Philadelphia Project) (Liquidity Facility; JPMorgan Chase Bank) 0.01 11/2/15 2,800,000 a 2,800,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children's Hospital of Philadelphia Project) (Liquidity Facility; Wells Fargo Bank) 0.01 11/2/15 4,500,000 a 4,500,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.05 11/16/15 8,000,000 8,000,000 York General Authority, Revenue (Strand-Capitol Performing Arts Center Project) (LOC; M&T Trust) 0.06 11/7/15 555,000 a 555,000 South Carolina1.2% Horry County School District, GO Notes, Refunding 5.00 3/1/16 3,775,000 3,835,686 Richland County School District Number 1, GO Notes 1.00 3/1/16 14,975,000 15,012,502 Rock Hill School District Number 3, GO Notes 1.00 3/1/16 5,000,000 5,013,516 Tennessee5.4% Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.02 11/7/15 1,235,000 a 1,235,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.02 11/7/15 7,870,000 a 7,870,000 Memphis Regional Authority, CP (Liquidity Facility; Mizuho Bank. Ltd.) 0.04 11/17/15 10,000,000 10,000,000 Metropolitan Government of Nashville and Davidson County, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.04 12/16/15 5,665,000 5,665,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.01 11/7/15 49,125,000 a 49,125,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; FHLB) 0.01 11/7/15 5,030,000 a 5,030,000 Shelby County, GO Notes, Refunding 5.00 3/1/16 4,250,000 4,316,669 Shelby County Health Educational and Housing Facility Board, Educational Facilities Revenue (Rhodes College) (LOC; Wells Fargo Bank) 0.01 11/7/15 6,665,000 a 6,665,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.06 12/8/15 15,600,000 15,600,000 Texas11.3% Bryan Independent School District, Unlimited Tax Bonds, Refunding (LOC; Permanent School Fund Guarantee Program) 2.00 2/16/16 5,815,000 5,845,292 Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.07 12/9/15 5,000,000 5,000,000 Dallas Area Rapid Transit Senior Lien Sales Tax Revenue 5.00 12/1/15 2,315,000 2,324,243 El Paso County, Water and Sewer Revenue, CP (Liquidity Facility; Bank of America) 0.05 11/30/15 7,000,000 7,000,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.10 11/19/15 10,000,000 10,000,000 Garland, GO Notes, Refunding 3.00 2/15/16 5,645,000 5,691,403 Goose Creek Consolidated Independent School District, GO Notes, Refunding 5.25 2/15/16 1,325,000 1,344,410 Harris County Cultural Education Facilities Finance Corporation, HR, Refunding (Memorial Hermann Health System) 0.01 11/7/15 9,935,000 a 9,935,000 Harris County Cultural Education Facilities Finance Corporation, HR, Refunding (Memorial Hermann Health System) 0.01 11/7/15 20,000,000 a 20,000,000 Harris County Cultural Education Facilities Finance Corporation, Revenue (The Methodist Hospital System) 0.01 11/2/15 5,620,000 a 5,620,000 Harris County Health Facilities Development Corporation, Revenue, Refunding (The Methodist Hospital System) 0.01 11/2/15 24,660,000 a 24,660,000 Harris County Health Facilities Development Corporation, Revenue, Refunding (The Methodist Hospital System) 0.01 11/2/15 7,300,000 a 7,300,000 Lower Neches Valley Authority Industrial Development Corporation, Revenue (ExxonMobil Project) 0.01 11/2/15 14,000,000 a 14,000,000 Marshall Independent School District, GO Notes 1.50 2/15/16 3,405,000 3,418,072 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) (Liquidity Facility; Northern Trust Company) 0.01 11/7/15 33,500,000 a 33,500,000 Tarrant County Cultural Education Facilities Finance Corporation, HR (Methodist Hospitals of Dallas Project) (LOC; TD Bank) 0.01 11/2/15 2,000,000 a 2,000,000 Texas, GO Notes (Veterans Bonds) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.01 11/7/15 24,400,000 a 24,400,000 Texas, GO Notes (Veterans Bonds) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.02 11/7/15 12,200,000 a 12,200,000 Texas Public Finance Authority, CP 0.03 11/17/15 5,000,000 5,000,000 Texas Transportation Commission, GO Mobility Fund Bonds (Liquidity Facility: California Public Employees Retirement System and State Street Bank and Trust Co.) 0.01 11/7/15 16,300,000 a 16,300,000 Travis County, GO Notes, Refunding 5.50 3/1/16 1,905,000 1,938,580 Utah2.8% Intermountain Power Agency, CP (Liquifity Facility; JPMorgan Chase Bank) 0.10 12/9/15 26,500,000 26,500,000 Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.01 11/2/15 3,100,000 a 3,100,000 Utah County, HR (Intermountain Health Care Health Services, Inc.) (Liquidity Facility; U.S. Bank NA) 0.01 11/7/15 18,600,000 a 18,600,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.04 11/7/15 6,400,000 a 6,400,000 Vermont.1% Vermont Educational and Health Buildings Financing Agency, Revenue (North Country Hospital Project) (LOC; TD Bank) 0.01 11/2/15 2,635,000 a 2,635,000 Virginia.7% Alexandria Industrial Development Authority, Headquarters Facilities Revenue (American Academy of Otolaryngology-Head and Neck Surgery Foundation, Inc.) (LOC; Bank of America) 0.01 11/7/15 6,310,000 a 6,310,000 University of Virginia, University Revenue, CP 0.03 11/17/15 7,700,000 7,700,000 Washington1.5% Issaquah School District Number 411, GO Notes 2.00 12/1/15 4,970,000 4,977,514 Lake Washington School District Number 414, GO Notes 4.00 12/1/15 3,125,000 3,134,902 Washington, Various Purpose GO, Refunding (P-FLOATS Series PT-4658) (Liquidity Facility; Bank of America) 0.02 11/7/15 7,250,000 a,b,c 7,250,000 Washington Housing Finance Commission, MFHR (Reserve at Renton Apartments Project) (LOC; FHLB) 0.02 11/7/15 8,000,000 a 8,000,000 Washington Housing Finance Commission, Revenue (Reserve at SeaTac Apartments Project) (LOC; FHLB) 0.02 11/7/15 5,500,000 a 5,500,000 Wisconsin3.9% Milwaukee Redevelopment Authority, Redevelopment LR (University of Wisconsin-Milwaukee Kenilworth Project) (LOC; U.S. Bank NA) 0.01 11/7/15 5,385,000 a 5,385,000 Oneida Tribe of Indians of Wisconsin, Health Facilities Revenue (LOC; Bank of America) 0.08 11/7/15 11,090,000 a 11,090,000 Racine, Note Anticipation Notes 2.00 8/15/16 2,500,000 2,505,224 Wisconsin Health and Educational Facilities Authority, Revenue, CP (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.09 3/3/16 26,000,000 26,000,000 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) (Eclipse Funding Trust, Series 0029) (Liquidity Facility; U.S. Bank NA and LOC; U.S. Bank NA) 0.01 11/7/15 22,750,000 a,b,c 22,750,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.04 11/7/15 8,345,000 a 8,345,000 Total Investments (cost $1,946,021,512) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2015, these securities amounted to $75,160,000 or 3.9% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At October 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVER Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOT Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PFLOAT Puttable Floating Option Tax-Exempt Receipts PILOT Payment In Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of October 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,946,021,512 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Tax Exempt Cash Management Funds By: /s/ Bradley J.
